NOS. 12-20-00122-CR
                                     12-20-00146-CR
                                     12-20-00147-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JACOB BAILEY WRIGHT,                            §      APPEALS FROM THE 114TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Jacob Bailey Wright appeals from his three convictions for aggravated assault with a
deadly weapon. In trial court cause numbers 114-0688-19 and 114-0689-19, Appellant pleaded
“guilty” and signed waivers of appeal. The trial court signed orders of deferred adjudication and
placed Appellant on community supervision for ten years in each case. In trial court cause
number 114-0687-19, Appellant pleaded “guilty” and a jury sentenced him to ten years
imprisonment, probated for ten years. Appellant signed a waiver of appeal.
       The State subsequently filed a motion to adjudicate guilt in cause numbers 114-0688-
19and 114-0689-19 and a motion to revoke in cause number 114-0687-19. In trial court cause
numbers 114-0688-19 and 114-0689-19, Appellant signed written plea admonishments in which
he pleaded “true” to violating the conditions of his community supervision and acknowledged
his understanding that applications had been filed to proceed to final adjudication. The trial
court found Appellant “guilty” and sentenced him to imprisonment for sixteen years in each case
to run concurrently. In trial court cause number 114-0687-19, Appellant signed written plea
admonishments in which he pleaded “true” to violating the conditions of his community
supervision and acknowledged his understanding that an application had been filed to revoke
community supervision.            The trial court revoked Appellant’s community supervision and
sentenced him to ten years in prison, to run concurrently. Appellant signed a waiver of appeal in
all three cases.
         The clerk’s record has been filed in all three appeals.                      Each of the trial court’s
certifications state that Appellant waived the right of appeal. Appellant signed all but one
certification, refusing to sign the certification for trial court cause number 114-0689-19, and his
trial counsel signed all three. 1 See TEX. R. APP. P. 25.2(d). Again, the clerk’s records contain
waivers of appeal signed by Appellant in each case and do not otherwise indicate the trial court
gave Appellant permission to appeal. See id.
         When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. Based on our review of the record in all three appeals, the
trial court’s certifications appear to accurately state that Appellant does not have the right to
appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of
appeals should review clerk’s record to determine whether trial court’s certification is accurate).
This Court must dismiss an appeal “if a certification that shows the defendant has the right of
appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). Because the trial court
did not grant Appellant the right to appeal his convictions, we dismiss the appeals.
Opinion delivered September 2, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)


         1
            An appellant’s refusal to sign the certification does not prevent the appellate court from relying upon it.
See Amador v. State, No. 01-12-00337-CR, 2012 WL 5458438, at *1 n.1 (Tex. App.—Houston [1st Dist.] Nov. 8,
2012, no pet.) (mem. op., not designated for publication) (per curiam) (citing Mathis v. State, No. 14-11-01058-CR,
2012 WL 424879, at * 1-2 (Tex. App.—Houston [14th Dist.] Feb. 9, 2012, no pet.) (refusal to sign certification did
not prevent appellate court from moving forward on certification supported by the record); Mays v. State, No. 02-
07-00259-CR, 2008 WL 2930536, at *2 (Tex. App.—Fort Worth July 31, 2008, no pet.) (requirement that appellant
sign certification was substantially complied with where appellant was present for abatement hearing, certification
was read to him, and refusal to sign was noted); Jones v. State, No. 09-07-00465-CR, 2007 WL 3306640, at *1
(Tex. App.—Beaumont Nov.7, 2007, no pet.) (treating statement on certifications that appellant refused to sign them
as tantamount to signature for purposes of Rule 25.2(d)).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 2, 2020


                                         NO. 12-20-00122-CR


                                    JACOB BAILEY WRIGHT,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0688-19)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 2, 2020


                                         NO. 12-20-00146-CR


                                    JACOB BAILEY WRIGHT,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0689-19)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 2, 2020


                                         NO. 12-20-00147-CR


                                    JACOB BAILEY WRIGHT,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0687-19)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.